DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/571,700, filed Sept. 16, 2019, and claims priority from Provisional Application 62/731,192, filed Sept. 14, 2018.  
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s Amendment filed on July 20, 2021.
Claims 1-4, 8-11, 15, 16, and 20 are pending, of which claims 1, 8, and 15 are independent.
Independent claims 1, 8, and 15 have been amended.  Claims 5-7, 12-14 and 17-19 have been cancelled.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 8-11, 15, 16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Figure 3 of the Application shows a Step 306 that merely recites “Generate a Creditworthiness Score”.  Moreover, paragraphs [0079] and [0080] of the Specification merely different examples of types of data that can be used to generate a creditworthiness score, but do not recite any formula or algorithm for generating the creditworthiness score.
Claims 1-4, 8-11, 15, 16, and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Independent claims 1, 8, and 15 recite “a threshold merchant type of the one or more second merchants”.  
However, “threshold” is usually used in the context of a numerical value.  According to the Merriam-Webster definition 2B of “threshold”, it is “the point or level at which something begins or changes”. 
Therefore “a threshold merchant type” is a vague and ambiguous expression.  
All dependent claims inherit this rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 8-11, 15, 16, and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-4, 8-11, 15, 16, and 20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1-4 are method claims that recite a method for determining a creditworthiness score of a merchant.  Claims 8-11 are systems claims that recite a system comprising: a processor operative to perform the method recited in method claims 1-4. Claims 15, 16, and 20 are non-transitory computer-readable medium claims, respectively comprising computer-readable instructions for the respective methods of claims 1, 2, and 4
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-4, 8-11, 15, 16, and 20 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-4, 8-11, 15, 16, and 20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
As stated in the preamble of independent claim 1, the method claims 1-4 recite “a method for determining a creditworthiness score of a merchant”. Likewise, the apparatus claims 8-11 recite a “system for determining a creditworthiness score of a merchant”, and computer program product claims 15, 16, and 20 recite a “computer program product for determining a creditworthiness score of a merchant”. 
In addition, see the following claimed steps in independent claim 1 (emphasis added): 
“generating, with at least one processor of the transaction service provider system, a creditworthiness score of the one or more second merchants based on merchant creditworthiness data associated with payment transactions involving the one or more second merchants;”
“generating, with at least one processor of the transaction service provider system, a creditworthiness score of the first merchant based on the creditworthiness score of the one or more second merchants;”. 
These are steps that claim the generation of creditworthiness scores.
In addition, independent claim 1 also recites “determining” the following “threshold values”, “based on the merchant data associated with the first merchant”:
“a threshold of time during which one or more second merchants have been active;”
“a threshold merchant type of the one or more second merchants;”
“a threshold of distance of a merchant location of the one or more second merchants from a location associated with a merchant location of the first merchant;”
“a threshold of an average transaction amount of payment transactions involving the one or more second merchants during a time interval;”
“a threshold of a number of payment transactions involving the one or more second merchants during a time interval;”
“a threshold of an overall transaction amount of payment transactions involving the one or more second merchants during a time interval”.
In addition, independent claim 1 also recites “comparing … data associated with a plurality of merchants to the [above listed] plurality of thresholds” and also “identifying the one or more second merchants based on determining that data associated with the one or more second merchants corresponds to the plurality of thresholds”.
Independent claims 8 and 15 recite similar steps. 
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017): 
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)): 
	An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent disclosed processing an application for financing a purchase. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1, 8, and 15 recite:
“generating, with at least one processor of the transaction service provider system, a creditworthiness score of the one or more second merchants based on merchant creditworthiness data associated with payment transactions involving the one or more second merchants;”
“generating, with at least one processor of the transaction service provider system, a creditworthiness score of the first merchant based on the creditworthiness score of the one or more second merchants;”. 
But the claims do not recite how the “creditworthiness scores” are generated, thereby monopolizing the judicial exception. 
In addition, independent claim 1 also recites “determining” a set of “threshold values”, “based on the merchant data associated with the first merchant”:
“a threshold of time during which one or more second merchants have been active;”
“a threshold merchant type of the one or more second merchants;”
“a threshold of distance of a merchant location of the one or more second merchants from a location associated with a merchant location of the first merchant;”
“a threshold of an average transaction amount of payment transactions involving the one or more second merchants during a time interval;”
“a threshold of a number of payment transactions involving the one or more second merchants during a time interval;”
“a threshold of an overall transaction amount of payment transactions involving the one or more second merchants during a time interval”.
In addition, independent claim 1 also recites “comparing … data associated with a plurality of merchants to the [above listed] plurality of thresholds”, and also “identifying the one or more second merchants based on determining that data associated with the one or more second merchants corresponds to the plurality of thresholds”.
But the claims do not recite how the “threshold values” are determined or compared, or how the “second merchants are identified, thereby monopolizing the judicial exception.
Independent claims 8 and 15 recite similar steps. 
In regards to Step 2B of the Alice/Mayo analysis, claims 1-4, 8-11, 15, 16, and 20 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-4, 8-11, 15, 16, and 20 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
	By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017): 
Under Alice’s second step, the only components disclosed in the specification for implementing the asserted method claims are unambiguously described as “conventional.” See supra Background § I. These components do not supply an inventive concept. See Alice, 134 S. Ct. at 2359 (holding that the implementation of an abstract idea using computer functions that are “‘well-understood, routine, conventional activit[ies]’ previously known to the industry” did not supply an inventive concept (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79 (2012))). Moreover, here, as in Alice, considering the method steps of the representative claims as an “ordered combination” reveals that they “amount to ‘nothing significantly more’ than an instruction to apply [an] abstract idea” using generic computer technology. See Alice, 134 S. Ct. at 2359–60 (quoting Mayo, 566 U.S. at 79).

Regarding the generic computer, claims 1, 8, and 15 simply recite the use of a “computer device”. This generic computer and generic network is used to perform the claimed abstract method. Moreover, the both the data and the claimed method are claimed at a high level of abstraction. 
Also, claims 1, 8, and 15 recite “Insignificant Extra-Solution Activity” (both pre-solution and post-solution activity) as defined in MPEP § 2106.05(g).  ("receiving steps”, and “transmitting steps”). 
In addition, regarding the “receiving”, “obtaining”, “transmitting”, and “storing” steps, according to MPEP §2106.05(d)(II), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity”: 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).


Response to Arguments
Claim Rejections - 35 USC §§ 112(a) and (b)
In response to the substantial amendments to the independent claims, new 35 USC §§ 112(a) and (b) rejection have been added.

Claim Rejections - 35 USC § 101
In response to the substantial amendments to the independent claims, the 35 USC § 101 rejection have been amended.

Claim Rejections - 35 USC § 102/103
In response to the substantial amendments to the independent claims, the previously presented 35 USC § 102 rejections based on US 2019/0026826 A1 to Chebrole et al. (“Chebrole”, Eff. Filed on Jul. 24, 2017) have been withdrawn.
The Examiner agrees that Chebrole does not disclose the following combination of features that are newly amended in the independent claims 1, 8 and 15:
“determining” the following “threshold values”, “based on the merchant data associated with the first merchant”:
“a threshold of time during which one or more second merchants have been active;”
“a threshold merchant type of the one or more second merchants;”
“a threshold of distance of a merchant location of the one or more second merchants from a location associated with a merchant location of the first merchant;”
“a threshold of an average transaction amount of payment transactions involving the one or more second merchants during a time interval;”
“a threshold of a number of payment transactions involving the one or more second merchants during a time interval; and”
“a threshold of an overall transaction amount of payment transactions involving the one or more second merchants during a time interval”.
In addition, the Examiner agrees that Chebrole does not disclose the following combination of features that are newly amended in the independent claims 1, 8 and 15: 
“comparing … data associated with a plurality of merchants to the [above listed] plurality of thresholds”, and 
“identifying the one or more second merchants based on determining that data associated with the one or more second merchants corresponds to the plurality of thresholds”.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0046633 A1 to Grigg et al.  (Published Feb. 21, 2013).
See para. [0042]: “In still further embodiments of the invention, the merchant information module 126 may be configured to determine merchants located proximate to the travel location 120 that are the same or similar to merchants proximate to the user's domicile location and frequented by the user. The travel-located merchants may be similar in brand, similar in the products or services offered and/or similar in terms of pricing of products or offers. In such embodiments, the merchant information that is identified and communicated to the user may be merchant information, such as offers or the like, provided by the travel-located merchants that are the same or similar to the user's domicile location and frequented by the user.”

The Grigg reference does not remedy the above-discussed deficiencies in the Chebrole reference.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

October 22, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
October 23, 2021